Appeal from an order of the Supreme Court at Special Term, entered April 21, 1977 in Madison County, which granted plaintiffs motion for summary judgment and declared, inter alia, that defendant is obligated to defend plaintiff in certain actions brought against it as a result of an airplane crash. Upon the present record the grant of summary judgment is affirmed upon the decision of Mr. Justice Lynch. However, that grant of summary judgment is without prejudice to any subsequent relief the defendant may be advised to seek following whatever discovery proceedings and issue limiting procedures might reveal as the defense is pursued in the Pennsylvania action. Order affirmed, with costs. Sweeney, J. P., Kane, Staley, Jr., Mikoll and Herlihy, JJ., concur.